                               In           ^ISntteDi States! Btsitritt Court
                               for tfie ^outfiem Idtotrirt of Georgia
                                             Pmnototclt IStbtoton

                  LISA     VERONICA        VARNADORE,
                  individually             and      as
                  Administratrix            of     the
                  Estate       of   Decedent     JOSHUA                 NO. 2:17-CV-00013
                  iyiARSHALL FOSKEY or as next
                  of   friend       of   JENNA   GRAYCE
                  FOSKEY


                           Plaintiff,

                          V.



                  BRANDON       MERRITT,
                  individually.

                           Defendant.


                                                      ORDER


                   This    Matter        comes   before   the   Court   on   Defendant   Brandon


              Merritt's Motion for Summary Judgment.              Dkt. No. 36.     This Motion

              has been fully briefed and is ripe for review.                 This case involves

              the tragic death of Joshua Foskey. Mr. Foskey had locked himself

              in his vehicle and was sweating.             His mother called to notify the

              authorities. She made a second phone call to report that Mr. Foskey

              stated he was not going to jail and that he wanted to die. Mr.

              Foskey drove away at a high rate of speed.                 After being briefly

              chased down by Deputy Brandon Merritt in his squad car, screeching

              to an abrupt stop on the shoulder of the road, swinging open his



A0 72A
(Rev. 8/82)
door to jump out of his truck, refusing to show Deputy Merritt his

hands, reaching back into his truck with both hands, and swinging

his body around to face Deputy Merritt while lifting an object in

his hand toward the Deputy, Mr. Foskey was shot and killed by

Deputy Merritt.       Mr. Foskey was later found to be unarmed, and the

object he had retrieved appears to have been a CD case and papers.

      Plaintiff argues that an officer is required to wait until a

suspect plants his feet and takes aim before an officer can fire

his weapon.    The law does not support Plaintiff's argument. Based

on   the   indisputable    video   evidence    shown   by    the   dashcam,    an

objectively reasonable officer in Deputy Merritt's shoes would

have been justified in believing he was in danger of being shot by

a deadly weapon.      As such, despite the tragedy of this case. Deputy

Merritt is protected from liability under the law, and for the

following reasons. Deputy Merritt's Motion is GRANTED.

                             Background Facts

      The undisputed evidence shows that at around 9:00 a.m. on May

22, 2014, Lisa V. Varnadore called 911 requesting an ambulance,

reporting that her son, Mr. Foskey, was asleep in his locked truck,

that she could not wake him, and that he appeared to be sweating

from his head.     Dkt. No. 37, Ex. 10, ^^Initial 911 Call from Vicki

Varnadore."      In   response.    Deputy Merritt      was   dispatched   to    a

residence at 59 West Georgia Avenue.          Id. ""Initial JDSO Dispatch."

Deputy Merritt arrived in his vehicle at what turned out to be a
neighboring residence.          Dkt. No. 37-2 SI 4.      Meanwhile, the 911

dispatcher called Ms. Varnadore back, and she explained to the

dispatcher that her son had woken up, that he had gotten out of

his truck and staggered around ^^talking crazy," that a needle had

fallen out of the truck, and that he had driven away in his Black

Dodge Ram.       Dkt. No. 37, Ex. 10, ''2nd Call with Vicki Varnadore."

She also explained that "he said 'I'm not going to jail. I want to

die.'" Id.



        To fill Deputy Merritt in, the dispatcher phoned him and

reported that the caller said her son had driven toward Snipesville

in a Black Dodge Ram and that he was "10-55," which means that he

was under the influence.            Id. "JDSO Dispatch #2"; Dkt. No. 37-2

SI 4.     Nobody reported that Foskey was or might be armed.           Dkt. No.

38   at    66.     When    Deputy   Merritt    arrived   at   the   neighboring

residence, he saw Foskey's truck spin out of the driveway.                 Dkt.

No. 38 at 66.       He told the same to the dispatcher and started his

pursuit.      Dkt. No. 37, Ex. 10, "JDSO Dispatch #2."


        The dashcam video shows that Deputy Merritt entered the road

at 9:14:21 a.m.       Dkt. No. 37, Ex. 10 "Deputy Merritt, Front View

Dashboard Camera" (Video 1) at ~0:40.              Deputy Merritt activated

his blue lights.          Dkt. No. 38 at 36.     He sped down the road, and

Mr. Foskey's black truck came into view about 45 seconds later at

9:15:05.      Id. at ~1:25.     Deputy Merritt testified that he reached
speeds in excess of 100 miles per hour attempting to catch up to

Foskey's truck.    Dkt. No. 37-2 1 5.       During this time, video shows

that both Mr. Foskey and Deputy Merritt passed another driver in

a red truck in the lane of oncoming traffic.             Video 1 --1:26.

Foskey's truck twice veered into the oncoming lane.         Id. at ~1:36,

1:42-47.    Deputy Merritt told the 911 dispatcher that '""he's all

over the road; still can't get him to stop."         Dkt. No. 37, Ex. 10,

'VDSO Dispatch #3."       At 9:15:29, Mr. Foskey's brake lights came

on, and his truck veered off the road and came to an abrupt halt

on the shoulder of the road.        Id. at ~1:49-1:57.     From the time

that Deputy Merritt started down the road until Mr. Foskey's truck

came to a complete stop, about a minute and thirteen seconds had

elapsed.


     As soon as he stopped the vehicle, Mr. Foskey swung open his

driver side door and got out of his truck at 9:15:41.           Video 1 at

-2:00.     Deputy Merritt exited his vehicle immediately after at

9:15:43.     Deputy Merritt, Rear View Dashboard Camera" (Video 2)

at -1:58.    As both parties agree, the dispatcher informed Deputy

Merritt as he was exiting his vehicle that Ms. Varnadore had

advised    that   Mr.   Foskey   ^^wanted   to   die."   Dkt.   No.   36-1,

Defendant's Statement of Undisputed Material Facts at SI 15; Dkt.

No. 45-1, Plaintiff's Response To Statement of Undisputed Material

Facts at SI 15.    Mr. Foskey then reached his hands back inside the
truck for about ten seconds while looking at Deputy Merritt.             Video

1 at ~2:04-15.      Deputy Merritt testified that while Mr. Foskey's

hands were inside his truck, he yelled at him to show his hands

and that Mr. Foskey yelled back, ^^No!"         Dkt. No. 37-2 SI 5.     During

this time. Deputy Merritt is behind the car door moving toward the

rear of his own patrol car.           Dkt. No. 38 at 36-38.          Then, at

9:15:57, Mr. Foskey reaches further into the truck and opens the

middle console.     Video 1 at -2:17.       About three seconds later, he

suddenly turns around, quickly swinging his hand up toward the

direction of Deputy Merritt while holding, what was at that time,

an unknown object.        Id. at -2:20.   Believing Mr. Foskey had a gun.

Deputy Merritt shot him, and Mr. Foskey fell to the ground.                 Id.

at -2:21-22; Dkt. No. 38 at 23.


      It was later determined that the object in Mr. Foskey's hand

was not a gun, but rather a CD case and some papers.             Dkt. No. 37,

Ex.   9,    GBI   Photos     DSC_7058,    DSC_7082,    DSC_7084,    DSC_7089,

DSC_7088.    The dashcam video shows the CD case and papers falling

out of Foskey's hands after he was shot.              Video 1 at -2:20-23.

Plaintiff has alleged that a video recording of the shooting (which

no longer exists)^ captured audio of Deputy Merritt asking Mr.

Foskey for his license, registration, and insurance while cursing



1 Plaintiff argues that the spoliation of this video with audio evidence creates
a presumption against Defendant.    Dkt. No. 45 at 19; see infra Section II,
Alleged Audio Argument.
at him.       Dkt. No. 45, Exs. 6-7.       However, neither party presented

such a video and the Court has not seen such a video.               Additionally,

GBI photos show that the papers that fell were in fact an invoice

and receipt from Blue Flame LP Gas Co.                Dkt. No. 37, Ex.. 9, GBI

Photos DSC_7082, DSC_7084.


       In response to Mr. Foskey's death, his mother, Ms. Varnadore,

brought this suit as the administratrix of Foskey's estate against

Deputy Merritt, alleging excessive force in violation of the Fourth

Amendment.



                                 Legal Standard

       Summary judgment is required where ^'the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                      Fed. R. Civ. P.

56(a).    A fact is "material" if it "might affect the outcome of

the    suit    under    the   governing    law."      FindWhat     Inv'r   Grp.   v.

FindWhat.com,      658    F.3d   1282,    1307     (11th   Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                        A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                      Id.    The

general rule is that in making this determination, the court is to

view   all     of the    evidence   in    the   light most    favorable     to    the

nonmoving party and draw all reasonable inferences in that party's

favor.    See Johnson v. Booker T. Washington Broad. Serv., Inc.,
234 F.3d 501, 507 (11th Cir. 2000). However, ''facts must be viewed

in the light most favorable to the non-moving party only if there

is a 'genuine' dispute as to those facts." Scott v. Harris, 550

U.S. 372, 380 (2007).       "[T]he mere existence of some alleged

factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.". Id. (citation

omitted).    The Supreme Court has further explained that "[w]hen

opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment."

Id.



      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.          See Celotex Corp.

V. Catrett, 477 U.S. 317, 323 (1986).           The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case.    See id. at 325.       If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.        Anderson, 477 U.S. at 257.


      When   considering   the    record   at   summary   judgment,   "'the

evidence of the nonmovant is to be believed, and all justifiable
inferences are to be drawn in his favor.'" Shaw v. City of Selma/

884 F.3d 1093, 1098 (quoting Tolan v. Cotton, 134 S. Ct. 1861,

1863 (2014)).      But,    in   cases    with    a    video   in   evidence   that

obviously contradicts the nonmovant's version of the facts, the

Court ''"^viewCs] the facts in the light depicted by the videotape.'"

Shaw, 884 F.3d at 1098 (quoting Scott v. Harris, 550 U.S. 372,

380-81 (2007)).


       In a use-of-force case, the facts must be taken in the light

most   favorable   to     the   plaintiff,      but    the    determination     of

reasonableness must be made from the perspective of the officer.

Robinson v. Arrugueta, 415 F.3d 1252, 1255 (11th Cir. 2005).                   ^^At

summary judgment, we cannot simply accept the officer's subjective

version of events, but rather must reconstruct the event in the

light most favorable to the non-moving party and determine whether

the    officer's   use     of    force     was       excessive      under     those

circumstances."    Stephens v. DeGiovanni, 852 F.3d 1298, 1315 (11th

Cir. 2017).    ''^In order to overcome a summary judgment motion on

the basis of qualified immunity, the facts in dispute must raise

a genuine issue of fact material to the determination of . . .

whether police officers used excessive force."                     McCullouqh v.

Antolini, 559 F.3d 1201, 1205 (11th Cir. 2009).
                              Discussion



  I.     § 1983 Claim and Qualified Immunity


       In this case. Plaintiff brings claims against Deputy Merritt

of excessive force in violation of the Fourth Amendment under 42

U.S.C. § 1983 (2018).     A § 1983 claim requires the plaintiff to

show that he was deprived of a federal right by a person acting

under color of state law.       DeGiovanni, 852 F.3d at 1314.     In

response to Plaintiff's § 1983 claim. Deputy Merritt has raised

the defense of qualified immunity.


       Qualified immunity grants ""complete protection for government

officials sued in their individual capacities if their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."    Vinyard v.

Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). The doctrine protects

""all but the plainly incompetent or one who is knowingly violating

the federal law."     Id. (quoting Lee v. Ferraro, 284 F.3d 1188,

1194 (11th Cir.2002)).


       For qualified immunity to apply, a defendant must show that

he or she was a state actor engaged in a discretionary function

within the scope of his or her authority at the time of the alleged

violation.    Terrell v. Smith, 668 F.3d 1244, 1250 (11th Cir.2012);

Magqio v. Sipple, 211 F.3d 1346, 1350 (11th Cir. 2000).       If the
defendant meets this threshold issue, the burden shifts to the

plaintiff to show that the defendant is not entitled to qualified

immunity by satisfying a two-part inquiry.                Terrell, 668 F.3d. at

1250. First, the plaintiff must show that the defendant violated

a constitutional right.           Id.   If such violation occurred, he must

show that the right was clearly established at the time of the

incident.     Id.     The Court has discretion to address either the

constitutional violation prong or the clearly established prong

first depending on the circumstances of a particular case. Pearson

V. Callahan, 555 U.S. 223, 236 (2009).

      As an initial matter, no party disputes that Deputy Merritt

was exercising discretionary authority, so the burden shifts to

the Plaintiffs to show that qualified immunity does not apply.

See Terrell, 668 F.3d at 1250.           Based on the circumstances of this

case, we turn first to the question of whether Deputy Merritt did

in fact use excessive force in violation of the Fourth Amendment

in shooting Mr. Foskey.           The Court finds that he did not.

      The Supreme Court has held that all claims of excessive force

shall be examined under the Fourth Amendment and its reasonableness

standard.   Tennessee v. Garner, 471 U.S. 1, 7 (1985). The critical

question for evaluating whether a particular application of force

is   excessive      under   the    Fourth     Amendment   is   whether   it   was

objectively reasonable. Smith v. LePage, 834 F.3d 1285, 1294 (11th

Cir. 2016).    '''The calculus of reasonableness must embody allowance

                                         10
for the fact that police officers are often forced to make split-

second judgments—in circumstances that are tense, uncertain, and

rapidly evolving—about the amount of force that is necessary in a

particular situation."         Graham v. Connor, 490 U.S. 386, 396-97

(1989).     "A reasonable but mistaken belief that probable cause

exists for using deadly force is not actionable under § 1983."

Carr v. Tatangelo, 338 F.3d 1259, 1269 (llth Cir. 2003).                  '^MTJhe

reasonable officer standard does not mean we give the challenged

officer's     self-serving        testimony     more      weight,"      nor   is

reasonableness    ^'based   on    [the   officer's]      subjective    beliefs."

Perez v. Suszczynski, 809 F.3d 1213, 1219-20 (llth Cir. 2016).

''[T]he law does not require officers in a tense and dangerous

situation to wait until the moment a suspect uses a deadly weapon

to act to stop the suspect." Long, 508 F.3d at 581.                  Deadly force

is   not   excessive   force     where   the   officer    has   an   objectively

reasonable fear that the suspect poses an imminent threat of bodily

harm. See McCormick v. City of Fort Lauderdale, 333 F.3d 1234,

1246-47 (llth Cir. 2003) (per curiam).            Thus, the Court is tasked

with scrutinizing the totality of the circumstances, focusing on

examining the level of force used in light of three main factors:

(1) the severity of the crime, (2) the immediacy of the threat

posed by the suspect to officers or others, and (3) whether the

suspect sought to evade or resist arrest.              Graham v. Connor, 490

U.S. 386, 396 (1989); see also Morton v. Kirkwood, 707 F.3d 1276,

                                         11
1281 (11th Cir. 2013) (reiterating the three Graham factors).          In

doing so, the Court must ""not view the use of force           ^from the

comfort and safety of our chambers' but rather *through the eyes

of the officer on the scene.'"       Small v. Glynn Cty., 77 F. Supp.

3d 1271, 1279-80 (S.D. Ga. 2014) (quoting Crosby v. Monroe Cnty.,

394 F.3d 1328, 1333-34 (11th Cir.2004)), aff'd, McGehee v. Glynn

Cty., Ga., 598 F. App'x 752 (11th Cir. 2015); see also Graham, 490

U.S. at 396 (^^The      ^reasonableness' of a particular use of force

must be judged from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.").


  A. Severity of the Crime


     The first factor the Court must analyze is the severity of

the crime committed by Mr. Foskey.        Mr. Foskey was not charged

with a crime, but we look to the possible criminal actions that

Deputy Merritt was aware of when he responded to this incident.

Deputy Merritt    was called to the scene initially because           Ms.

Varnadore called 911 to report that Mr. Foskey was asleep in his

locked truck, was sweating, and she could not wake him.         Dispatch

subsequently informed Deputy Merritt that Mr. Foskey had driven

off and   was   under   the influence.    During   the   pursuit.   Deputy

Merritt observed Mr. Foskey driving erratically and, at one point,

as shown in the video, even swerving completely into the oncoming

lane.   Finally, Deputy Merritt stated that after turning on his


                                    12
blue lights in pursuit he was having some difficulty pulling him

over.   But,   he   did   eventually stop,     and   the   pursuit, in      its

entirety, only lasted about one minute and thirteen seconds.


     Here, the facts show that the crimes being committed included

possibly fleeing from police, doing so while under the influence,

and violating traffic laws such as staying in the correct lane.

See, e.g., O.C.G.A. §§ 40-6-395(a), (b)(5)(A)(iv). These crimes

under Georgia law may or may not be a felony depending on the

circumstances.      For   instance,   if Mr.   Foskey      was   placing   ^^the

general public at risk of receiving serious injuries" by fleeing

police, it would be a felony; so would fleeing while under the

influence.   O.C.G.A. §§ 40-6-395(b)(5)(A)(iii)-(iv).            But, none of

these possible crimes on their own would put a reasonable officer

on notice that Mr. Foskey ""might be armed or violent."              Davidson

V. Opelika, 675 F. App'x 955, 958 (11th Cir. 2017) (holding that

the first factor weighed squarely in the plaintiff s favor when

the crime at issue was drunk driving and the drunk driver had even

crashed into another vehicle).         On the other hand, it is worth

noting that a reasonable officer would likely assume based on the

driving and information about Mr. Foskey being under the influence

that he may act erratically when confronted.         All told, this factor

weighs in favor of Plaintiff.




                                      13
  B. Immediacy of the Threat


     The next factor is whether Mr. Foskey posed an immediate

threat to the safety of the officer or others.          The Eleventh

Circuit has described this factor as a single question: ^^whether,

given the circumstances, [the suspect] would have appeared to

reasonable officers to have been gravely dangerous."       Penley v.

Eslinqer, 605 F.3d 843, 851 (11th Cir. 2010).   Importantly, ''even

when the first and third factors are absent, the presence of the

second factor . . . may justify entry of summary judgment for the

officer on an excessive force claim."   Shaw v. City of Selma, 241

F. Supp. 3d 1253, 1270 (S.D. Ala. 2017) (citing Davidson, 675 F.

App'x at 958-60), aff'd, 884 F.3d 1093 (11th Cir. 2018). Finally,

in deciding this factor, the Court notes that "'[w]here the officer

has probable cause to believe that the suspect poses a threat of

serious physical harm, either to the officer or to others,' use of

deadly force does not violate the Constitution." Penley, 605 F.3d

at 851 (quoting Garner, 471 U.S. at 11).


     In this case, the circumstances leading up to the shooting

demonstrate that Mr. Foskey would have appeared to a reasonable

officer to be gravely dangerous.   While in pursuit. Deputy Merritt

was told by the dispatcher that Mr. Foskey was under the influence.

Before pulling Mr. Foskey over. Deputy Merritt observed, and the

video shows, that Mr. Foskey was driving erratically.   Furthermore,


                                14
when Mr. Foskey eventually stopped, he did so by slamming on his

breaks and quickly swerving onto the shoulder of the road. At this

point, a reasonable officer would know that Mr. Foskey was, at the

very least, not behaving normally and would be reasonably concerned

by these three facts.


      Almost immediately after stopping, Mr. Foskey opens his door

and    quickly steps    out   of   his   vehicle.      At   this   point,   any

reasonable officer would become concerned. As Deputy Merritt noted

in his deposition ^^[w]hen you swing your door open and jump out

quickly, people don't normally do that."            Dkt. No. 38 at 19.^     The

normal behavior is for a person to wait in the vehicle.                 Right

after Mr. Foskey exited the vehicle. Deputy Merritt also exits his

vehicle.    The last thing that Dispatch told Deputy Merritt as he

exited his vehicle was that Mr. Foskey said he wanted to die.

Based on all of this information, a reasonable officer would be on

notice that Mr. Foskey might be willing to harm himself, and in

the process, someone else.


      At this point. Deputy Merritt testified that he told Mr. Foskey

to show Deputy Merritt his hands to which Mr. Foskey responded,

^^No."   Dkt. No. 38 at 41.     The video shows that Mr. Foskey did not



2 Plaintiff attempts to show that because Deputy Merritt normally asks people
to step out of the car to perform a roadside test when he believes they are
under the influence, he might have done that in this case. See Dkt. No. 38 at
10. However, this argument is without merit because the rear and front dashcam
videos show that Mr. Foskey exited his vehicle before Deputy Merritt. Moreover,
nothing in the record would indicate that high speed chases are the norm.

                                      15
show his hands, but rather, kept them in the truck for about ten

seconds.   Then he reaches even further in his truck, and as seen

on the video and observed by Deputy Merritt, he opens the middle

console.



     Then, Mr. Foskey quickly swings his body around in one fast

motion, out of the car, while bringing his right hand up toward

Deputy Merritt.     Mr. Foskey was clutching something that Deputy

Merritt described as a ^Mark object."         Dkt. No. 38 at 23.    Deputy

Merritt, believing that Mr. Foskey had a gun in his hand, fired a

single shot that hit and killed Mr. Foskey.         Although the object

was later determined to be a CD case and a couple pieces of paper,

a   reasonable    officer   in   light   of   all   of   the   surrounding

circumstances could reasonably conclude Mr. Foskey was raising a

firearm toward Deputy Merritt.      Carr v. Tatanqelo, 338 F.3d 1259,

1269 (11th   Cir. 2003)          reasonable but mistaken       belief that

probable cause exists for using deadly force is not actionable

under § 1983.").     The video shows how the motion of Mr. Foskey's

hand swung up from the waist, across his body, and directly toward

Deputy Merritt like someone raising a handgun about to fire.         Given

the surrounding circumstances, an objective officer would be more

likely to conclude Mr. Foskey was drawing out a weapon rather than

a CD.




                                    16
       A reasonable officer in Deputy Merritt's position, knowing

what he knew, would have had ^'probable cause to believe that" Mr.

Foskey "pose[d] a threat of serious physical harm" to the officer,

and as a result, the ''use of deadly force [in this case] [did] not

violate     the   Constitution."          Penley,     605   F.3d   at 851   (quoting

Garner, 471 U.S. at 11).           Based on the video evidence, the Court

finds - the second factor, on its own, dispositive in this case

because there is no genuine dispute of material fact showing that

a reasonable officer would not have had probable cause to believe

Mr. Foskey posed a threat of serious physical harm.


  C. Whether       the    Decedent    is        Actively    Resisting   Arrest   or

       Attempting to Elude the Officer by Flight


       As   for   the    third   factor,        Mr.   Foskey   was   also   actively

resisting arrest.         At least for some short amount of time, it

appears that Mr. Foskey was fleeing Deputy Merritt before slamming

on his breaks. Additionally, Mr. Foskey refused to comply with

Deputy Merritt's order to show his hands.                   Instead, he continued

to hide his hands from Deputy Merritt's view inside of the vehicle

before ultimately reaching in further to open the center console.

As explained above, these actions could give a reasonable officer

probable cause to think that Mr. Foskey was retrieving a weapon.

Although this is not a case where the decedent was still running

from   officers     or   engaged     in    a    physical    fight,   Mr.    Foskey's


                                           17
resistance to the order to show his hands in light of the other

surrounding circumstances weighs in favor of Deputy Merritt with

respect to whether his actions were reasonable.


  D. Plain-tiff's Arguments


     Plaintiff raises several arguments attempting to show that

Deputy Merritt's actions were not objectively reasonable.        Most of

Plaintiff's arguments, if accepted, would require the Court to

establish new case law of which Deputy Merritt would not have been

aware.    For example, a precedent may someday be set that officers

must wait until a suspected shooter takes aim and plants his feet

prior to an officer's use of deadly force.       The Court is unaware

of any United States Supreme Court, Eleventh Circuit, or Georgia

Supreme   Court   decision   that   would   require   such   astonishing

practice and risk.     To the contrary, ^^the law does not require

officers in a tense and dangerous situation to wait until the

moment a suspect uses a deadly weapon to act to stop the suspect."

Long, 508 F.3d at 581.


     Additionally, Plaintiff attempts to distinguish this case

from an unreported Eleventh Circuit case, Davidson v. Opelika, 675

F. App'x at 959, that granted summary judgment to the defendant

officer on qualified immunity grounds.        In Davidson, an officer

was responding to reports of an erratic driver on the interstate

who subsequently hit a tractor trailer and had pulled off to the

                                    18
side of the road when the officer arrived.    675 F. App'x at 956-

57.   The Eleventh Circuit stated that neither the first nor the

third factors weighed in the officer's favor because the driver

was at most guilty of a DUI and had already stopped his vehicle

when the officer arrived.   However, as demonstrated in the video

of that case (submitted to the Court along with Deputy Merritt's

motion for summary judgment), the driver clumsily exited       his

vehicle and raised his hands toward the officer while holding a

dark object later determined to be his wallet.    The officer shot

and killed the driver.   But, under the second factor, the Eleventh

Circuit found no excessive force explaining that:


      The positions of the object and Davidson's hands—established
      by the video—are key.    To be clear, Davidson exiting his
      vehicle, reaching behind himself, and holding an unidentified
      object would not have been sufficient to make Hancock's use
      of deadly force reasonable under the circumstances. But the
      unusual   position  of the dark       object in    Davidson's
      outstretched and clasped hands would have led a reasonable
      officer to believe that Davidson was pointing a gun at him.

675 F. App'x 955, 959 (11th Cir. 2017).

      The Davidson conclusion applies with even greater force in

this case. Mr. Foskey's actions of hiding his hands from Deputy

Merritt's view, opening the console, and quickly swinging his body

around while lifting an object in his hand toward Deputy Merritt

appear to be much more dangerous than the clumsily stumbling driver

in Davidson holding out an unknown dark object later determined to

be a wallet.   Here, as in Davidson, the manner in which Mr. Foskey


                                 19
held his object is also important in showing that a reasonable

officer would believe that object to be a gun in this case.


      Plaintiff relies on the statement by the Eleventh Circuit in

Davidson     that   ""^[tjo    be   clear,    Davidson    exiting      his   vehicle,

reaching behind himself, and holding an unidentified object would

not have been sufficient to make Hancock's use of deadly force

reasonable     under    the     circumstances."          675    F.   App'x   at     959.

Plaintiff believes that the facts here match the facts described

by the Eleventh Circuit that ""would not have been sufficient" to

justify deadly force.           Id.    However, this case is different from

those facts.        Mr. Foskey did not merely hold an unidentified

object.      He hid his hands from Deputy Merritt's view, ignored his

orders, and suddenly flung his hand up with the object being aimed

toward the deputy.            All of this was done in front of an officer

who had just been told he is confronting a man who wants to die.

In   other    words,   the     facts   are    materially       different     from   the

hypothetical in Davis, and they differ in a way that cuts decidedly

against Plaintiff's argument.


      Finally, Plaintiff alleges that Deputy Merritt was in no

immediate threat from Mr. Foskey because he was always ""completely

behind something" and admitted that Mr. Foskey was so intoxicated

that he could probably not walk a straight line.                     However, Deputy

Merritt explained that someone ""can come out and start pulling


                                         20
that trigger and you can get lucky. I mean you ain't got to aim."

Dkt. No. 38 at 64.          Again, we can look to the video to address

this argument.      To say that Deputy Merritt was completely shielded

and protected because he was standing behind his patrol car would

be incorrect.    Deputy Merritt is approximately six feet tall, dkt.

no. 38 at 40, and as such, neither the door nor the back of the

patrol car could completely protect him from being shot.            Indeed,

to fire a shot at Mr. Foskey, at least part of Deputy Merritt's

body must    have    been    exposed.        Furthermore, if the   obviously

inebriated driver in        Davidson could be held to be an immediate

threat despite his impaired state, so could Mr. Foskey in this

case.




     It is natural to engage in wishful hindsight whenever someone

dies.   However, that is not the proper standard.          Here, the Court

is bound to view these facts in the light most favorable to the

Plaintiff, but, in doing so, it must also view them from the

viewpoint of a reasonably objective officer in the position of

Deputy Merritt.        In light of the indisputable video evidence

combined with the information relayed to Deputy Merritt from the

dispatcher, the Court finds that there is no genuine dispute of

material fact as to whether Deputy Merritt used excessive force in

this case.   He did not.       As such, he did not violate Mr. Foskey's




                                        21
constitutional          rights     under the        Fourth    Amendment          and      is    thus

entitled to qualified immunity.^


  II.     Alleged Audio Argument

      Plaintiff         raises     arguments        regarding          alleged      audio       from

Deputy Merritt's dash cam video that Plaintiff believes existed.

In the briefs. Plaintiff made a spoliation argument, but at the

hearing on this Motion, counsel for Plaintiff clarified that the

audio argument was more about creating a genuine issue of material

fact based on Robert Kirkland's testimony.                         Either way, the Court

ultimately concludes that Plaintiff is not entitled to a spoliation

charge and has not established a genuine dispute of material fact

based on this argument.

      Turning first to the spoliation issue, 'Ms]poliation is the

destruction or significant alteration of evidence, or the failure

to preserve property for another's use as evidence in pending or

reasonably foreseeable litigation."                       Griffin v. GMAC Commercial

Fin., LLC, 2007 WL 521907, at *3 (N.D. Ga. 2007). A party asserting

spoliation of evidence must prove that (1) the missing evidence

existed at one time; (2) the opposing party had a duty to preserve

it;   and   (3)     the     evidence      was      crucial        to   the   case.             In   re

Delta/AirTran Baggage Fee Antitrust Lit., 770 F. Supp. 2d 1299,




3 Because   we   find     that there    was   no   constitutional      violation,    we   need      not
address   the    second    prong   of   whether     the   right    was   clearly    established.
Davidson, 675 F. App'x at 959.

                                               22
1305 (N.D. Ga. 2011).       '''Even if all three elements are met, a

party's   failure   to   preserve     evidence   rises   to   the    level   of

sanctionable spoliation only when the absence of that evidence is

predicated on bad faith, such as where a party purposely loses or

destroys relevant evidence."          Id. {citations omitted) (internal

quotation marks omitted).

      Neither party has produced into evidence a video with audio

of the shooting.     Deputy Merritt's dashcam video introduced into

evidence does not have audio.        Deputy Merritt testified that this

is because the audio feature had broken a few weeks prior to the

shooting.   Dkt No. 38 at 42.       Plaintiff asserts that at one time,

there was a video with audio.           As proof. Plaintiff offers the

deposition testimony of Monroe Hatton, Ms. Varnadore's brother-

in-law.     Ms.     Varnadore   had     secretly    recorded    an    unsworn

conversation with Mr. Hatton; that recording was played to Mr.

Hatton at his deposition. See Dkt. No. 45, Ex. 6.             In the unsworn

conversation, Hatton asserted that while watching a video of the

shooting, he heard Deputy Merritt ask Mr. Foskey to show his

license, registration, and insurance.            Dkt. No. 45, Ex. 7 1:20-

1:30; 2:25-2:58.     However, Mr. Hatton testified under oath in his

deposition that he had lied to his sister-in-law "[t]o get her to

shut up about things that has happened," dkt. no. 40 at 11, and

that he had not "watched a video of the shooting of Josh."              Id. at

12.   He stated repeatedly throughout his deposition that he had

                                      23
never seen a video of the shooting.    See Dkt. No 40 at 16-17, 20-

21, 23-24, 28, 31.

     Plaintiff also points to the deposition testimony of Robert

Kirkland, a self-employed computer consultant who had done some

work for the sheriff's office.    Mr. Kirkland helped the sheriff's

office and GBI retrieve a video of the incident from the server

onto a readable disk.    In describing the process, he stated that

^^ohce we got the format where we could watch it and hear it, then

we realized . . . this is going to work."   Dkt. No. 41 at 12.   When

asked what he heard on the video, he stated ^'[j]ust the chase. You

know, if I remember correctly, radio back and forth. A deputy

saying how far away he was and things like that."      Id.   However,

he also made clear that he was not sure which officer's car he

helped extract a video from.     Id. at 18-19.   In a subsequently-

filed affidavit, Mr. Kirkland explained under oath that after

reviewing videos from both Deputy Merritt and Deputy Wooten's

patrol cars from the GBI file, he could confirm that he had helped

extract the video from Deputy Wooten's car and had only previously

seen that video.     Dkt. No. 37-3.   Deputy Wooten's video did in

fact have audio which included radio communications back and forth

with Dispatch and Deputy Wooten giving his location.   See generally

Dkt. No. 36, Ex. 3,     Deputy Wooten, Front View Dashboard Camera"

(Video 3).   Mr. Kirkland stated that he had never seen the video

from Deputy Merritt's car.    Dkt. No. 37-3.

                                 24
      Plaintiff has failed to         prove    spoliation because     she    has

failed to prove that a video of the shooting containing audio

existed, and even if such a video did exist,. Plaintiff failed to

present any evidence that Deputy Merritt acted in bad faith with

relation to such a video.        The only evidence that a video with

audio of the shooting existed is a recorded statement made by Mr.

Hatton that he then disavowed in a sworn deposition.               As for Mr.

Kirkland's deposition, his testimony also does not prove that such

a   video   existed   because   his   explanation    in   his    affidavit   is

entirely consistent with what he said about being unsure which car

he had retrieved a video from.         While this evidence might be used

to impeach a witness, it is not sufficient to meet the standard

for spoliation.


      Furthermore, this alleged audio evidence does not create a

genuine dispute of material fact on the question of whether Deputy

Merritt used excessive force in this case.             First, as described

above, the video evidence in this case is clear.                The allegation

of audio existing for the video does not change what can be seen

in the video.     Moreover, the allegation of audio is just that, an

unproven allegation.     Although the Court allowed Plaintiff time to

develop this allegation, time and discovery confirmed that no audio

exists, and anyone who said or thought that it did ever exist

explained under oath their error.             Perhaps, at most, Mr. Hatton



                                      25
and   Mr.   Kirkland   might   be   subject   to   impeachment.    However,

impeachment evidence cannot be used to create a genuine issue of

material fact.    See McMillian v. Johnson, 88 F.3d 1573, 1584 (llth

Cir. 1996).


  Ill. State Law Claims



      Typically, when all of the federal claims in a case have been

adjudicated, the Court will decline to exercise its supplemental

jurisdiction and dismiss the remaining state law claims without

prejudice.     See Gray v. Royal, 181 F. Supp. 3d 1238, 1254 (S.D.

Ga. 2016).    However, when certain special circumstances exist, the

Court will use its discretion to decide those remaining state law

claims.     This case is one of those special circumstances.


      At the hearing on the summary judgment motion. Defendant's

counsel requested that, in light of the long procedural history of

this case, the     Court decide the        state   law   claims rather   than

dismissing the claims so that they can be refiled in state court.

Motion's Hearing, August 16, 2018 at 10:26:25.           Plaintiff's counsel

agreed stating that "if you think the officer acted reasonably

under federal law then I don't think you can say that the officer

shot Mr. Foskey for no reason which would kill the Georgia claim.




                                      26
And I don't think you'd be doing any of us a favor to send this to

state court."     Id. at 10:54:23.



      ^^The Georgia constitution bestows official immunity on county

government officers acting in a discretionary function and sued in

their individual capacity unless they ^act with actual malice or

with actual intent to cause injury in the performance of their

official functions.'" Jones v. Fransen, 857 F.3d 843, 855-56 (11th

Cir. 2017) (quoting Ga. Const, art. I, § 2, 5 9(d)).                        ""Actual

malice requires a deliberate intention to do wrong." Id. (citation

omitted).    Here, there is no dispute that Deputy Merritt was acting

in   a discretionary function during             his confrontation        with   Mr.

Foskey.     Also, Plaintiff's counsel was correct in noting that in

light of the fact that the Court found Deputy Merritt to have acted

reasonably and the absence of any evidence in the record to the

contrary,    he   did   not   act    with   actual    malice      in    this   case.

Therefore,    because   both   parties      agree    on   these    facts.      Deputy

Merritt is entitled       to official immunity,           and     his   motion   for

summary judgment with respect to the state law claims in this case

is GRANTED.



                                    CONCLUSION



      This case falls within the qualified immunity doctrine's very

heart; for here Deputy Merritt was forced to make a split-second

judgment in tense, uncertain, and rapidly evolving circumstances.

                                       27
              Based     on   the   undisputed   circumstances,   it   was   objectively

              reasonable for him to believe that he was in a shot or be shot

              situation.     Defendant's Motion for Summary Judgment (Dkt. No. 36)

              is GRANTED.



                      SO ORDERED, this 30th day of September, 2018.




                                                 HON. LISA GODBEY WOOD, JUDGE
                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF GEORGIA




A0 72A                                             28
(Rev. 8/82)
